Citation Nr: 0614736	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-07 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

3.  Entitlement to an initial compensable disability rating 
for extra orbital shrapnel splinter of the connective soft 
tissue of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to August 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Washington, 
DC, which in pertinent part, granted service connection and a 
20 percent rating for diabetes mellitus, and granted service 
connection and a noncompensable rating for both bilateral 
hearing loss and extra orbital shrapnel splinter of the 
connective soft tissue of the left eye.

The veteran has raised claims for service connection for 
post-traumatic stress disorder, tinnitus, cataracts claimed 
as secondary to service-connected diabetes mellitus, and 
whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for Hepatitis C.  These claims have not been 
adjudicated and are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

In regards to diabetes mellitus, the veteran was afforded an 
examination for VA in August 2002.  In a September 2004 
statement, he indicated that his symptoms had increased in 
severity, therefore he is entitled to a new VA examination.  

Turning to the veteran's claim of entitlement to an initial 
compensable rating for bilateral hearing loss, he last 
underwent VA audiological examinations in September 2002 and 
March 2004.  The veteran has essentially contended that his 
symptoms have worsened since his March 2004 examination.  As 
stated above, a veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Id.
 
Moreover, an examination for hearing impairment for rating 
purposes must be conducted in such a manner so as to comply 
with 38 C.F.R.  § 4.85 (2005).  The September 2002 and March 
2004 examinations do not comply with the regulation.  It does 
not appear that the examiners specified the results of a 
controlled speech discrimination test using the Maryland CNC 
list.  

In regards to the veteran's claim of entitlement to a 
compensable disability rating for extra orbital shrapnel 
splinter of the connective soft tissue of the left eye, he 
has not been afforded a recent examination to determine the 
current severity of his left eye disability.  The file 
contains the report of a private eye examination in March 
2004, but the veteran's visual acuity and peripheral vision 
were not specified.  A current examination is therefore 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination to determine the current 
severity of his service-connected 
diabetes mellitus.

The examiner should note the frequency 
of insulin injections, whether the 
veteran's diabetes mellitus requires 
regulation of activities, and whether he 
has episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations or frequent visits to a 
diabetic care provider.  The frequency 
of such hospitalizations or visits 
should be indicated.  The physician 
should also note whether the veteran has 
progressive loss of weight and strength 
or complications that would be 
compensable if separately evaluated.  

2.  Provide the veteran with an 
audiological examination to determine 
the severity of his service-connected 
bilateral hearing loss.  

The examiner should specify the results 
of a speech reception test (Maryland 
CNC) for each ear; as well as pure tone 
thresholds in each ear at 1000, 2000, 
3000, and 4000 Hertz.

3.  Provide the veteran with an eye 
examination to determine the current 
severity of his service-connected extra 
orbital shrapnel splinter of the 
connective soft tissue of the left eye, 
or residuals thereof.  

The veteran's corrected and uncorrected 
visual acuity for distance and near 
should be reported.  

The examiner should specify whether 
there is disease of the optic nerve.  If 
so, the examiner should measure the 
veteran's visual field by recording the 
extent of remaining visual fields in 
each of the following 45 degree 
meridians: Temporally, Down temporally, 
Down, Down nasally, Nasally, Up nasally, 
Up, Up temporally.

The examiner should also specify whether 
there is injury to the extrinsic muscles 
of the eye.  It so, a Godmann Perimeter 
Chart should be completed.

4.  If the veteran fails to report for 
any scheduled examination, a copy of the 
notice to report should be associated 
with the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause could result in the denial of 
his claims.

5.  Re-adjudicate the claims.  If any 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the appeal to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

